Thompson v One Genny, LLC (2021 NY Slip Op 03758)





Thompson v One Genny, LLC


2021 NY Slip Op 03758


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, TROUTMAN, WINSLOW, AND BANNISTER, JJ.


606 CA 20-01008

[*1]MICHELLE THOMPSON, PLAINTIFF-APPELLANT,
vONE GENNY, LLC, VILLAGE STATION, LLC, AND VILLAGE OF NEW HARTFORD, DEFENDANTS-RESPONDENTS. 


RALPH W. FUSCO, UTICA, FOR PLAINTIFF-APPELLANT.
MARK D. GORIS, CAZENOVIA, FOR DEFENDANT-RESPONDENT ONE GENNY, LLC.
SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (DEVON M. CONROY OF COUNSEL), FOR DEFENDANT-RESPONDENT VILLAGE STATION, LLC.
LEVENE GOULDIN & THOMPSON, LLP, VESTAL (MARGARET J. FOWLER OF COUNSEL), FOR DEFENDANT-RESPONDENT VILLAGE OF NEW HARTFORD. 

	Appeal from an order of the Supreme Court, Oneida County (David A. Murad, J.), entered May 8, 2020. The order granted the motions of defendants for summary judgment and dismissed the amended complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court